                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

TOMMY CHANCI CASTLE, SR.,

                      Plaintiff,

v.                                                          Case No: 6:19-cv-1116-Orl-41GJK

THE INTERNAL REVENUE SERVICE,

                      Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Plaintiff’s Complaint (Doc. 1). On July 15, 2019,

United States Magistrate Judge Gregory J. Kelly submitted a Report and Recommendation,

recommending that the case be dismissed with prejudice because the Complaint is unintelligible

and contains no basis upon which the Court can exercise subject matter jurisdiction. (Doc. 9 at 1).

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Therefore, it is

ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 9) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. Plaintiff’s Complaint (Doc. 1) is DISMISSED with prejudice.

           3. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on August 5, 2019.




                                            Page 1 of 2
Copies furnished to:

Counsel of Record
Unrepresented Party




                       Page 2 of 2
